Citation Nr: 1203363	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-40 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for chronic residuals of eosinophilic granuloma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1957.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota confirmed prior denials of service connection for chronic residuals of eosinophilic granuloma.  

In September 2010, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2011) and is rendering the decision in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

In December 2010, the Board reopened the Veteran's claim seeking service connection for chronic residuals of eosinophilic granuloma and remanded the de novo issue for further evidentiary development.  Specifically, the claim was remanded so that the agency of original jurisdiction (AOJ) could secure potential Social Security Administration (SSA) records pertaining to any disability benefits awarded to the Veteran and schedule him for a VA examination to determine whether he had recurrent eosinophilic granuloma or any residuals stemming therefrom.  In an April 2011 letter, the Appeals Management Center (AMC) notified the Veteran that the SSA had contacted them and informed them that his SSA records were not available and had been destroyed.  In March 2011, the AMC initiated a request to have the Veteran scheduled for a VA examination.  The examination was completed in April 2011, and a copy of the VA examination report has been associated with the Veteran's claims file.  The AMC subsequently readjudicated the claim in the November 2011, when, upon denial, it issued a Supplemental Statement of the case (SSOC).  Thus, the AOJ has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Eosinophilic granuloma was not diagnosed during the Veteran's service or for many years thereafter and the most probative evidence reflects that residuals of eosinophilic granuloma are not causally or etiologically related to his service.  


CONCLUSION OF LAW

Eosinophilic granuloma was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In this regard, the Board notes that the RO issued to the Veteran a letter in February 2010, after the appealed June 2009 rating decision.  The timing defect of this correspondence was cured by AOJ's subsequent readjudication of the case, and issuance of an SSOC, mostly recently in November 2011.  

The February 2010 letter satisfied the duty to notify provisions concerning his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Specifically, this letter apprised him of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  

In addition, the duty to assist the Veteran has been satisfied in this case.  All identified and available VA and private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Pursuant to the December 2010 remand, the RO attempted to secure potential SSA records pertaining to any disability benefits awarded to the Veteran, and in a January 2011 response letter, the SSA National Records Center indicated that they could not send the requested records because the Veteran's medical records had been destroyed.  The Veteran also submitted a statement, date stamped as received in February 2011, indicating that he was not in receipt of SSA benefits but rather retirement benefits from his previous employer.  A Formal Finding of the Unavailability of SSA records was issued in July 2011, detailing the attempts made to secure these records, and noting the Veteran's statement indicating that he does not receive SSA benefits.  Based on the Memorandum report, the Board concludes that all efforts to obtain the needed information had been exhausted and that these records were not available. 

Further review of the claims folder indicates that the RO also made several attempts to obtain the Veteran's service treatment records.  Based on the record, it appears that VA attempted to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC), but was unable to secure them.  A January 2005 Request for Information, under PIES (Personnel Information Exchange System) Code M01 returned no records.  The above-referenced response also stated that there were no service treatment records found due to fire-related causes.  A Formal Finding of the Unavailability of Service Records was issued in February 2005.  This memorandum discussed the various searches conducted to obtain the Veteran's service treatment records, including written and telephonic efforts.  The RO informed the Veteran in a February 2010 letter that it was having difficulty in obtaining his service treatment records.  The RO explained that, due to the 1973 fire at the National Archives and Records Administration (NARA), the Veteran's service treatment records may have been destroyed.  

Thus, despite these multiple attempts, the Veteran's service treatment records are not available.  When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claims.  See Washington v. Nicholson, 19 Vet. App. 362. 369-70 (2005).  See also 38 C.F.R. § 3.159(c).  To help assist the Veteran in reconstructing his medical records, the RO, in the February 2010 letter, asked the Veteran to complete a VA NA Form 13055, and, in so doing, identify the name of the organization and unit he served in during his period of active duty, the dates of his treatment, and the name and location of the hospital/dispensary where he was treated.  It does not appear that the Veteran completed the designated NA Form 13055 as it is not attached to his claims file.  

The Board also observes that the RO issued another Formal Finding on the Unavailability of Military Records, dated in April 2010, which documented the attempts made to substantiate the Veteran's claim, including the letters issued and steps taken to contact the Veteran and secure his service treatment records.  The memorandum listed the various searches conducted in an attempt to locate the Veteran's service treatment records.  It indicated that the Veteran was provided with multiple VCAA notice letters requesting that he provide additional information and evidence to substantiate his claim.  The memorandum also indicated that the Veteran had been provided with a Statement of the Case (SOC) which set out the applicable law and elements required to establish service connection for his claim.  

Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the Veteran in obtaining his complete service treatment records and that the Veteran has not contended otherwise.  If there is additional available evidence to substantiate the Veteran's claim, the RO cannot obtain these records without further and more precise information from the Veteran.  The Court has held that the duty to assist is not a one way street and that an appellant must do more that passively wait for assistance when he has information essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1990).  However, the Veteran has not provided the requested information.  

Moreover, pursuant to the December 2010 remand instructions, the Veteran was also afforded a VA examination in April 2011 in connection with his claim in accordance with 38 C.F.R. § 3.159 (c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the April 2011 examination report and medical opinion to be adequate.  The examination included a review and discussion of the Veteran's existing medical records, an interview with the Veteran including a discussion regarding his medical history, and a thorough general physical examination of the Veteran's skin, nodes, abdomen, lungs, bones and musculoskeletal and neurological system.  Based on a review of the Veteran's claims file and an evaluation of the Veteran, the same examiner provided an etiological opinion concerning the Veteran's eosinophilic granuloma residuals and service, and included the rationale upon which the opinion was based.  Accordingly, the Board concludes that there is adequate medical evidence of record to make a determination in this case and that the Veteran's claim can be adjudicated on the evidence of record.  See 38 C.F.R. § 4.2 (2011).  The Veteran and his representative have not contended otherwise.  

Lastly, the Board notes that additional evidence, in the form of medical internet articles and duplicates of a September 1989 letter issued by one of the Veteran's physicians, S.G, M.D., as well as a March 2009 email from the Veteran's fellow serviceman C.E.D., have been added to the record subsequent to the issuance of the most recent SSOC dated in November 2011.  This evidence was not accompanied by a waiver and has not yet been considered by the AOJ.  If an SOC or SSOC is prepared before the receipt of additional evidence, a new SSOC must be issued to the Veteran, as provided in 38 C.F.R. § 19.31 (2011), unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a)(2011).  

In this case photocopies of the September 1989 letter and March 2009 e-mail are duplicative of evidence already associated with the claims file.  Further, regarding the Veteran's submission of internet medical articles, the Board notes that these articles provide general information regarding the signs, symptoms, and various forms of treatment provided for Langston Cell Histiocytosis (LCH).  [Based on the April 2011 VA examination report, which will be discussed in greater detail in the decision below, eosinophilic granuloma refers to a generally benign form of LCH.]  However, the Board notes that generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  Indeed, the internet articles indicate that the cause of LCH is unknown, and, while they discuss certain factors which may increase a person's risk for developing LCH, these are not risk factors that the Veteran confronted or was exposed to during service.  In addition, there is nothing in these articles to suggest that the Veteran's eosinophilic granuloma and current residuals of eosinophilic granuloma is/are related to, and/or originated during, his active service.  Furthermore, while the articles provide information with respect to different types of LCH and different treatment options used to treat this condition, they do not provide any information with regard to the etiology of the residuals of eosinophilic granuloma, which is the fundamental issue in this case.  As such, the Board does not find that the submitted internet medical articles provide competent medical evidence with respect to the etiology of the Veteran's eosinophilic granuloma residuals, and therefore the Board does not find these articles to be relevant with respect to issue on appeal.  Therefore, there is no prejudice to the Veteran in the Board rendering the following decision.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

In the current appeal, the Veteran contends that he developed eosinophilic granuloma during his period of active service, that he receives routine medical care and treatment for this disorder, and that his current condition is related to his military service.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for eosinophilic granuloma and/or any residuals of eosinophilic granuloma. 

At his September 2010 videoconference hearing, the Veteran testified that, during his period of active duty while stationed in Japan, he developed pain in his back which he believes to be the onset of his eosinophilic granuloma.  He explained that, from 1957 to 1959, he became very ill on multiple occasions and was treated at the University of Minnesota and University of Wisconsin Medical Centers.  According to the Veteran, he was informed by his physicians that they could not diagnose his condition, as it was so rare, and it was not until his hospitalization in 1975, and surgery in 1976, that he learned what his condition was.  He maintains that this condition has affected the left side of his body, his shoulders and his ribs and he never knows when this disease will attack or what organ it will attack next.  He claims to have four holes in his skull, and to have lost the use of certain nerves in his neck, as well as his right shoulder as a result of his eosinophilic granuloma.  In essence, the Veteran attributes his current condition to his eosinophilic granuloma which he claims arose while he was in service.  The Veteran also contends to have suffered residual symptoms from the eosinophilic granuloma since his period of active duty.  See September 2010 Hearing Transcript (T.), pp. 3-8.  

The Veteran also submitted a buddy statement, dated in March 2009, from one of his fellow serviceman who was with him in Japan and observed the Veteran become very ill on several occasions.  See March 2009 Statement of C.E.D.  

As previously discussed above, the Veteran's service treatment records are not available and are presumed destroyed.  Extensive efforts were made by VA to obtain these records, with no success.  The Board is aware that, in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

However, even accepting as true statements made by the Veteran and his fellow servicemen, the evidence does not show that the Veteran sought treatment for this pain until many years after service.  Indeed, the Board observes that the post-service record on appeal is absent for any notations, complaints or findings of eosinophilic granuloma for many years after his separation from service.  Moreover, the medical evidence does not show that the Veteran sought treatment for any health related issues, to include symptoms which may have been early manifestations of eosinophilic granuloma, immediately following his separation from service or for many years thereafter.  Aside from the Veteran's assertions that he first developed back pain in service, the first post-service medical evidence of record documenting the Veteran's complaints of, and treatment provided for pain in his back and lower extremities, are hospital records issued at the Waukesha Memorial Hospital dated in February 1974 and April 1975, seventeen to eighteen years after his separation from service.  During these treatment visits, the Veteran complained of nausea, fatigue, and recurrent pain in his lower flank, back, arms and abdominal area.  The source and origin of his pain was never identified as eosinophilic granuloma, but rather as carpal tunnel syndrome, liver disease, multiple allergies of unknown etiology and pain syndrome.  An April 1975 discharge summary report reflects the Veteran's complaints of "recurrent pain, of a vague nature, in various areas of the body. . . ."  Upon physical examination, the physician observed "spasms of the lower abdominal muscles on initial examination, which subsided rapidly with sedation."  Clinical notes dated in December 1975 and issued from the University of Wisconsin-Madison Hospital Center reflect that the Veteran presented with chief complaints of "'back pain' of 3 years duration" and described "a sharp pain at approx[imately] the 4 - 6th ICS [intercostal space] at the scapular base. . . ."   

The first post-service medical evidence of record reflecting the Veteran's diagnosis of eosinophilic granuloma is a private treatment report dated in January 1976.  In the letter, the Veteran's private physician, P.C., M.D. noted that the Veteran was briefly hospitalized at the University of Wisconsin-Madison Hospital in December 1975 due to severe and sudden pain in his posterior back area.  Dr. C. observed that upon further examination of the Veteran, it appeared the pain and tenderness was centered around his ribcage and a tomogram of the mid-region reflected a "metastatic lytic lesion."  According to Dr. C., the Veteran underwent a fourth posterior rib resection in January 1976 and a subsequent biopsy of the fourth rib revealed a diagnosis of benign eosinophilic granuloma.  See January 1976 Letter from Dr. P.C. and January 1976 Tissue Report.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

In a letter date stamped as having been received in March 1976, another one of the Veteran's private physicians, J.L.S., M.D. discussed the symptoms leading up to the Veteran's hospitalization and noted that the "pain of which [the Veteran] complained at first appeared in mid 1972, as episodes with a sudden onset, tending to appear particularly on bending forward, of rather sharp character and lasting 15-30 minutes."  According to Dr. S., the Veteran first related these episodes of pain to an automobile accident he had been involved in earlier that year.  Dr. S. further discussed the Veteran's other ailments, to include itching of the skin and degenerative arthritis at the C6-7 disk level and determined the Veteran's pain "was body wall and presumably myofascial but probably unrelated to the lesion of the 4th rib. . . ."  

The remainder of the Veteran's private and VA treatment letters discuss his history of eosinophilic granuloma and January 1976 rib resection, but are clear for any discussion regarding any current residuals stemming from this disorder.  Indeed, the majority of the Veteran's post-service treatment records subsequent to his January 1976 surgery focus on his complaints of, and treatment provided for symptoms of pain and numbness in his cervical spine, left shoulder and upper extremities.  The Veteran presented at the Sundance Medical Clinic in November 1987 with complaints of left neck and shoulder pain.  The physician, K.K., M.D. noted the Veteran's history of eosinophilic granuloma and conducted a chest X-ray of the Veteran to ensure that there was no recurrence of this disorder.  According to Dr. K., the X-ray results were grossly normal.  Dr. K. also performed a bone scan of the Veteran's left shoulder-rib area, the results of which revealed "active pick-up in the cervical spine, correlating with his arthritis" but "no active involvement in the scapula or shoulder region or near [the Veteran's] old rib resection."  Based on these results, Dr. K. determined that the Veteran did not appear to have any active involvement with the eosinophilic granuloma.  See December 1987 progress notes from Dr. K.  

Pursuant to the December 2010 remand, the Veteran was afforded a VA examination in April 2011 to determine the nature and etiology of his eosinophilic granuloma, and any residuals stemming therefrom.  The examiner reviewed the Veteran's claims file and medical history and took note of the Veteran's January 1976 procedure wherein his left fourth rib was removed and a diagnosis of eosinophilic granuloma was made.  The examiner also took note of the Veteran's reported in-service symptoms, to include his description of 'both arms flying up in the air', pain in his arms, and intermittent fevers.  Upon reviewing the Veteran's post-service medical records, the examiner noted that the documentation reflected that the Veteran first reported to experience episodes of "sharp pain" in 1972.  

During the examination, the Veteran complained of intermittent pain in his left lower flank which he described as ongoing, sharp, and sometimes lasting a period of hours to days.  The examiner observed the Veteran's left lower flank to be "a considerable distance away from the left fourth rib and about 10 cm (centimeters) away from the lower end of his surgical scar."  In a side note, the examiner wrote that the origin of this pain was unknown, that there was no objective evidence of a disease in a localized area where the Veteran identified there to be pain, and this pain is unlikely to be related to the surgical scar for eosinophilic granuloma.  

Upon physical examination of the Veteran, the examiner described the Veteran to be well developed and in no acute distress.  According to the examiner, the Veteran's neck, back, and upper and lower extremities were nontender and did not display any radicular symptoms.  The Veteran's range of motion in his neck and back was moderately decreased and his range of motion and strength in his upper and lower extremities was shown to be mild to moderately decreased.  An evaluation of the bones revealed no tenderness to palpation over the skull, cervical thoracic or lumbar spine, left and right posterior ribs, thorax and anterior ribs, arms, legs.  The examiner also noted no bony defects to palpation upon evaluating the Veteran's bones.  During the neurological evaluation of the Veteran, the examiner described cranial nerves two through twelve to be intact, and added that the Veteran had normal sensation to soft and sharp touch, as well as mild to moderately decreased strength in both his upper and lower extremities.  

Upon evaluating the Veteran's left posterior thorax scar, the examiner described a "[c]urved scar from the upper medial border of scapula along the medial and inferior border" that was 28 cm to 0.5 cm in length and "depressed about 0.5 cm and one-half of the scar."  According to the examiner, the scar neither limited the Veteran's ability to function, nor did it exhibit any signs of pain, adherence to the underlying tissues, ulcerations or breakdown, depression or elevation.  The examiner also reviewed results from the September 2007 chest X-ray report, the findings of which revealed "post thoracotomy changes on the left with previous partial resection of the left 4th rib posterolaterally."  In addition, the examiner reviewed the September 2004 whole body bone scan report, the impression of which revealed "[f]oci of increased uptake...seen in the upper thoracic spine and lower lumbar spine", arthritic changes in the peripheral joints, and "[n]o scintigraphic abnormality" to explain the Veteran's maxillary and nasal pain. 

Based on his review of the records, and his evaluation of and discussion with the Veteran, the examiner diagnosed with Veteran with eosinophilic granuloma of the left fourth posterior rib, status post resection with residual scar, and concluded that this condition was not caused by or the result of military service.  The examiner based his opinion on the fact that the Veteran was diagnosed with eosinophilic granuloma more than eighteen years after his military discharge.  According to the examiner, there is no evidence that the Veteran is suffering from recurrent eosinophilic granuloma, and other than the Veteran's residual scar, there is no evidence that the Veteran has any other residual disability as a result of this condition.  The examiner went on to state that it is most likely that this condition was cured after the Veteran underwent the fourth posterior rib resection in January 1976.  
In his opinion, the examiner also provided medical background information with regard to eosinophilic granuloma and noted that eosinophilic granuloma of bone (EGB) "refers to a generally benign form of Langerhans cell histiocytosis localized to bone."  Based on the examiner's notations, the presentation of EGB with a single bone lesion is more common than multiple bone lesions, and the bones most commonly affected include the skull, ribs, pelvis, long bones, mandible and vertebrae.  According to the examiner, "patients with solitary LCH localized to bone have a favorable prognosis" and "[a]ll patients with EG[B] are ultimately cured of their disease.  As there is no competent medical evidence to the contrary, the Board finds the VA examiner's opinion to be persuasive.  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for chronic residuals of eosinophilic granuloma.  As previously noted above, the Veteran's service treatment records are unavailable.  Through written and telephonic efforts, the RO tried to obtain the Veteran's service treatment records from the NPRC and the Veteran.  Through its February 2010 letter, the RO attempted to secure evidence to help substantiate the Veteran's claim that he was treated for symptoms similar to what he experienced in 1975-1976 when he was treated for, and diagnosed with, eosinophilic granuloma.  However, the RO did not receive a response from the Veteran and was therefore unable to conduct an appropriate and thorough search for his service treatment records.  

Based on this evidence of record, the Board finds the April 2011 VA examiner's opinion to be highly probative, as it is based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and a thorough physical examination.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (which holds that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  Furthermore, the opinion was obtained from a licensed physician rather than a lay person.  Thus, the Board finds that the April 2011 VA examiner's opinion is entitled to more probative weight than the Veteran's assertion that his eosinophilic granuloma residuals are causally related to service.  

The April 2011 VA opinion is also supported by the medical evidence of record - namely, the letter issued by Dr. S. (date stamped as received in March 1976), wherein the physician discussed the Veteran's episodes of severe back pain as well as the discovery of the Veteran's bone lesion which he described as an "apparently isolated eosinophilic granuloma."  According to Dr. S., the Veteran's pain was "body wall and presumably myofascial but probably unrelated to the lesion of the 4th rib . . . ."  

In reaching this determination, the Board has also considered the lay statements of record.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, however, although the Veteran is competent to describe symptoms of pain in various areas of his body, he is not competent to comment on the etiology of such a disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between residuals of a cellular disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Here, the Veteran is competent to report symptoms of pain in various areas of his body because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between his residuals of eosinophilic granuloma and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted that, while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, in a merits context, the lack of evidence of treatment may bear upon the credibility of the evidence of continuity.  The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints of or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  

According to the Veteran's September 2010 hearing testimony, during his period of active duty while stationed in Japan, he started to feel ill and developed pain in his back which he contends was the onset of his eosinophilic granuloma.  He also testified that he continued to suffer pain and discomfort in his back from the time of his separation .  See T., pp. 3- 6.  The Veteran's claims file also contains a lay statement from his fellow serviceman which supports the Veteran's assertion that he became ill several times while stationed in Japan.  As previously noted, the April 2011 VA examiner acknowledged the Veteran's medical history as well as the Veteran's statements regarding his in-service symptomatology, the similarity between this symptomatology and the symptoms he experienced when he was hospitalized and diagnosed with eosinophilic granuloma eighteen years later, and the treatment he received for his eosinophilic granuloma.  Yet, the examiner concluded that the Veteran's chronic residuals of eosinophilic granuloma status post resection of the left posterior rib was not related to his military service.  

While the Board does not doubt the sincerity of the Veteran's current recollections that his symptoms of pain have been present since his years in service, as discussed previously, the record discloses a nearly eighteen year gap without any clinical evidence to support any claim that a bone lesion developed in service with continuing symptomatology thereafter.  While the March 2009 lay assertion from the Veteran's fellow serviceman indicates that the Veteran became sick on several occasions, there is nothing in this statement that indicates that the Veteran complained of severe pain in his back, lower extremities or ribcage during these episodes - symptoms he claims to have experienced when he was treated for and diagnosed with eosinophilic granuloma eighteen years later.  In addition, there is no evidence to support the assertion that the pain he experienced in service was an early manifestation of his eosinophilic granuloma, and that the Veteran has continued to experience this pain since service.  In fact, on several occasions, the Veteran himself indicated that his episodes of pain leading up to his diagnosis did not begin until 1972 or 1973, nearly sixteen years after his separation from service.  See April 1975 treatment report from the Waukesha Memorial Hospital; December 1975 clinical records from the University of Wisconsin-Madison hospital center; and private letter issued by Dr. J.L.S., dated stamped as received in March 1976.  Indeed, during a December 1976 treatment visit with G.R., M.D., the Veteran complained of pain in his neck and left upper extremity, which he attributed to a 1973 motor vehicle accident.  

In addition, the medical evidence of record discloses eighteen years from the time the Veteran separated from service and the first evidence of record indicating treatment for and a diagnosis of eosinophilic granuloma.  In the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disability at issue, eighteen years after service is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for chronic residuals of eosinophilic granuloma.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for chronic residuals of eosinophilic granuloma is not warranted.


ORDER

Entitlement to service connection for chronic residuals of eosinophilic granuloma is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


